Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered April 25, 2007. The judgment convicted defendant, upon a jury verdict, of sodomy in the first degree (two counts).
*1407It is hereby ordered that the judgment so appealed from is reversed as a matter of discretion in the interest of justice and on the law and a new trial is granted.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of sodomy in the first degree (Penal Law former § 130.50 [1], [3]). The victim, who was 12 years old at the time of the trial, testified that the conduct at issue occurred six years earlier, during a period in which he lived with defendant for approximately four months. The victim testified that, after the sodomy occurred, defendant physically abused him by punching and kicking him, slamming him against a wall and threatening him, and throwing him down the stairs. The victim disclosed the conduct at issue five years after it occurred. In his testimony at trial, defendant denied that the conduct occurred, and he denied that he had physically abused the victim.
We reject defendant’s contention that County Court erred in allowing the victim to testify that defendant had physically abused him on one occasion prior to the date of the conduct at issue. That Molineux evidence was relevant to establish the element of forcible compulsion (see People v Cook, 93 NY2d 840, 841 [1999]), and to explain the victim’s delay in reporting the abuse (see People v Bennett, 52 AD3d 1185,1187 [2008], lv denied 11 NY3d 734 [2008]). Although the court agreed with defendant that the evidence was “incredibly prejudicial,” the court nevertheless properly balanced the probative value of the evidence against its potential for prejudice to defendant (see People v Alvino, 71 NY2d 233, 242 [1987]; People v Mosley, 55 AD3d 1371 [2008], lv denied 11 NY3d 856 [2008]).
We agree with defendant, however, that the court erred in failing to issue a limiting instruction to the jury when the evidence was admitted and during the final jury charge, to minimize the prejudicial effect of the admission of the evidence (see People v Greene, 306 AD2d 639, 642-643 [2003], lv denied 100 NY2d 594 [2003]). While defendant failed to preserve his contention for our review (see People v Sommerville, 30 AD3d 1093, 1094-1095 [2006]), we nevertheless exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). “In a case such as this, where the finding of guilt rests squarely on the jury’s assessment of the credibility of the victim and defendant, we cannot say that the error was harmless and did not affect the jury’s verdict” (Greene, 306 AD2d at 643; see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]; cf. Mosley, 55 AD3d at 1372). We therefore agree with defendant that, under the circumstances of this case, he *1408was denied a fair trial based on the court’s failure to give a limiting instruction, and we thus reverse the judgment and grant a new trial (see Greene, 306 AD2d at 643).
Finally, defendant contends that the prosecutor engaged in misconduct during the trial. Defendant failed to preserve for our review his contention with respect to many of the instances of prosecutorial misconduct (see People v Scission, 60 AD3d 1391, 1392 [2009], lv denied 12 NY3d 859 [2009], rearg denied 13 NY3d 749 [2009]), and we need not determine whether he was denied a fair trial based on the alleged instances that are preserved for our review inasmuch as we are granting a new trial in any event (cf. People v Milczakowskyj, 73 AD3d 1453, 1454 [2010], lv denied 15 NY3d 754 [2010]; People v Mott, 94 AD2d 415, 418-419 [1983]). Nonetheless, we note that the prosecutor improperly questioned defendant on cross-examination regarding, e.g., the fact that he impregnated three women within a short amount of time and his failure to pay child support (see People v Reid, 281 AD2d 986 [2001], lv denied 96 NY2d 923 [2001]). Defendants “may be cross-examined with respect to prior conduct that affects their credibility” (People v Brazeau, 304 AD2d 254, 256 [2003] [internal quotation marks omitted], lv denied 100 NY2d 579 [2003]; see People v Walker, 83 NY2d 455, 461 [1994]), but “persistent questioning of a defendant on collateral matters which tends to impugn his [or her] character without being probative of the crime charged constitutes improper and prejudicial cross-examination” (People v Hicks, 102 AD2d 173, 182 [1984]; see People v Bhupsingh, 297 AD2d 386, 387-388 [2002]). The prosecutor also improperly attempted to refresh the recollection of defendant during cross-examination when in fact she was attempting to place the contents of a certain document in evidence that otherwise was inadmissible (see People v Carrion, 277 AD2d 480, 481 [2000], lv denied 96 NY2d 757 [2001]; People v Kellogg, 210 AD2d 912, 913-914 [1994], lv denied 86 NY2d 737 [1995]). Finally, the prosecutor remarked during summation that the victim was “so cute” and the “most conscientious, respectful kid [she had] ever seen.” Such remarks improperly appealed to the sympathy of the jury (see People v Ballerstein, 52 AD3d 1192, 1194 [2008]; People v Bowie, 200 AD2d 511, 512-513 [1994], lv denied 83 NY2d 869 [1994]), and improperly vouched for the credibility of the victim (see People v Moye, 12 NY3d 743 [2009]; Ballerstein, 52 AD3d at 1194). We thus take this opportunity to admonish the prosecutor that her “ ‘mission is not so much to convict as it is to achieve a just result’ ” (People v Bailey, 58 NY2d 272, 277 [1983]), and that she is “charged with the responsibility of presenting competent evidence fairly and temperately, not to *1409get a conviction at all costs” (Mott, 94 AD2d at 418; see Bhupsingh, 297 AD2d at 388).
All concur except Scudder, P.J., and Sconiers, J., who dissent and vote to affirm in the following memorandum.